                            UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF MICHIGAN
                                 NORTHERN DIVISION

PAULA ANDRZEJEWSKI,

                      Plaintiff,                          Case. No. 17-13518

v.                                                        Honorable Thomas L. Ludington
                                                          Magistrate Judge Stephanie D. Davis
COMMISSIONER OF SOCIAL
SECURITY,

                  Defendant.
__________________________________________/

     ORDER ADOPTING REPORT AND RECOMMENDATION, GRANTING IN PART
     AND DENYING IN PART PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT,
            GRANTING IN PART DEFENDANT’S MOTION TO REMAND,
     REVERSING THE DECISION OF THE COMMISSIONER AND REMANDING FOR
                          FURTHER PROCEEDINGS

        Plaintiff Andrzejewski filed the instant claims for a period of disability, disability

insurance benefits, and supplemental security income on February 20, 2014, alleging disability

beginning April 19, 2013. (Tr. 14). The claims were initially denied by the Commissioner on

May 19, 2014. (Tr. 14). Andrzejewski requested a hearing. On June 3, 2016, she appeared and

testified with the assistance of her attorney before Administrative Law Judge (ALJ) Manh H.

Nguyen, who considered the case de novo. (Tr. 34-64). In a decision dated August 31, 2016, the

ALJ found that plaintiff was not disabled. (Tr. 11-33). Andrzejewski requested a review of this

decision, and the ALJ’s decision became the final decision of the Commissioner when the

Appeals Council denied Plaintiff’s request for review on September 15, 2017. (Tr. 1-6); Wilson

v. Comm’r of Soc. Sec., 378 F.3d 541, 543- 44 (6th Cir. 2004).

        The matter was referred to Magistrate Judge Stephanie D. Davis. ECF No. 2. On

February 7, 2018, Plaintiff filed a motion for summary judgment. ECF No. 13. On May 9, 2018,
Defendant filed a motion to remand pursuant to sentence four of 42 U.S.C. § 405(g). ECF No.

16. The parties agree that the matter ought to be remanded for further administrative proceedings

but were unable to agree on the remand instructions. On February 4, 2019, Judge Davis filed a

report addressing the remand instructions. ECF No. 19. In her report, Judge Davis concluded

that:

         this matter must be remanded so that the ALJ can obtain the opinion of a qualified
         medical advisor on the issue of equivalence as to Andrzejewski’s impairments
         individually and in combination and for reevaluation of the treating physician
         opinions1, her credibility, and the RFC in light of the new medical opinion.
         Updated vocational expert testimony may also be necessary, based on the
         conclusions of the medical advisor and the ALJ’s reassessment of the foregoing
         issues.

         Rep. & Rec. at 14.

         Although the magistrate judge’s report explicitly states that the parties to this action

could object to and seek review of the recommendation within fourteen days of service of the

report, neither party has filed any objections. The election not to file objections to the magistrate

judge’s report releases the Court from its duty to independently review the record. Thomas v.

Arn, 474 U.S. 140, 149 (1985). The failure to file objections to the report and recommendation

waives any further right to appeal. Id.

         Accordingly, it is ORDERED that the magistrate judge’s report and recommendation,

ECF No. 19, is ADOPTED.

         It is further ORDERED that Plaintiff’s Motion for Summary Judgment, ECF No. 13, is

GRANTED IN PART insofar as it seeks reversal and remand but is DENIED insofar as it

requests that Defendant be directed to award benefits.



1
 “In view of the need to reevaluate the treating physician opinions in light of the anticipated new medical opinion
on equivalence, further examination of the ALJ’s treatment of those opinions in the decision at issue is
unnecessary.” Rep. & Rec. at 14

                                                        -2-
       It is further ORDERED that Defendant’s Motion to Remand, ECF No. 16, is

GRANTED IN PART as set forth above.

       It is further ORDERED that the findings of the Commissioner are REVERSED and this

matter is REMANDED for proceedings consistent with this order pursuant to Sentence Four of

42 U.S.C. § 405(g).

                                                       s/Thomas L. Ludington
                                                       THOMAS L. LUDINGTON
                                                       United States District Judge
Dated: March 1, 2019




                                           -3-
